                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DAVID BROWN,

        Plaintiff,
                                                    Case No. 1:16-cv-235
 v.
                                                    HONORABLE PAUL L. MALONEY
 WILLIE SMITH, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Remaining

Defendants Dr. Roger Gerlach and Dr. Thomas Doyle have filed motions for summary judgment.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

March 4, 2019, recommending that this Court grant the motions and enter judgment in favor of

Defendants. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 147) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Dr. Gerlach’s Motion for Summary Judgment (ECF

No. 122) is GRANTED.

       IT IS FURTHER ORDERED that Dr. Doyle’s Motion for Summary Judgment (ECF No.

127) is GRANTED.
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: April 15, 2019                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
